Citation Nr: 1137747	
Decision Date: 10/07/11    Archive Date: 10/11/11

DOCKET NO.  07-35 325	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a bilateral ankle disorder.

2.  Entitlement to service connection for erectile dysfunction.

3.  Entitlement to service connection for a rash of the body and hands, other than pseudofolliculitis barbae, dyshidrotic eczema of the feet, or corns.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Layton, Associate Counsel


INTRODUCTION

The Veteran had active service from January 1976 to August 1982.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a September 2005 rating decision from the Winston-Salem, North Carolina Regional Office (RO) of the Department of Veterans Affairs (VA).

In his VA form 9 submitted in November 2007, the Veteran requested a hearing before a Veterans Law Judge.  An October 2009 letter informed the Veteran that his hearing was scheduled in November 2009.  Although the hearing notification was not returned by the U.S. Postal Service as undeliverable, the Veteran failed to report for the scheduled hearing, and has not requested rescheduling of the hearing.  As such, his hearing request is deemed withdrawn.  See 38 C.F.R. § 20.704(d) (2010).  


FINDINGS OF FACT

1.  Any current bilateral ankle disorder is unrelated to service or to a disease or injury of service origin.

2.  Any current erectile dysfunction disorder is unrelated to service or to a disease or injury of service origin.

3.  The Veteran does not have a diagnosis of a skin disorder other than pseudofolliculitis barbae, dyshidrotic eczema of the feet, or corns.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a bilateral ankle disorder have not been met.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2011).

2.  The criteria for service connection for erectile dysfunction have not been met.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2011).

3.  The criteria for service connection for a rash of the body and hands, other than pseudofolliculitis barbae, dyshidrotic eczema of the feet, or corns have not been met.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2010), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2011), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  

The Board also notes that the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  

The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).


In this case, in January 2005 and March 2005 letters issued prior to the decision on appeal, the Veteran was provided notice regarding what information and evidence is needed to substantiate his claim, as well as what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA.  A December 2007 post-decision letter advised the Veteran of how disability evaluations and effective dates are assigned, and the type of evidence which impacts those determinations.

Although the Veteran was not provided adequate notice until after the initial adjudication of the claims, the Board finds that there is no prejudice to the Veteran in proceeding with the issuance of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  In this regard, the Board notes that following the provision of the required notice and the completion of all indicated development the claims were readjudicated.  There is no indication or reason to believe that the ultimate decision on the merits of the claims would have been different had complete VCAA notice been provided at an earlier time.  See Overton v. Nicholson, 20 Vet. App. 427, 437 (2006) (A timing error may be cured by a new VCAA notification followed by a readjudication of the claim).  

The Board also finds the Veteran has been afforded adequate assistance in response to his claims.  The Veteran's service treatment records (STRs) are on file.  Private and VA treatment records have been obtained.  VA examinations were performed.  Neither the Veteran nor his representative has identified any outstanding evidence, to include medical records, which could be obtained to substantiate the claims.

In sum, the Board is satisfied that any procedural errors in the RO's development and consideration of the claim were insignificant and non prejudicial to the Veteran.  Accordingly, the Board will address the merits of the claims.




Law and Regulations-Service Connection

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).

In relevant part, 38 U.S.C. § 1154(a) requires that the VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim to disability or death benefits.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed.Cir.2007).  In fact, competent medical evidence is not necessarily required when the determinative issue involves either medical etiology or a medical diagnosis.  Id. at 1376-77; see also Buchanan v. Nicholson, 451 F .3d 1331, 1337 (Fed.Cir.2006); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept 14, 2009). 

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, supra (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  Presumptive periods are not intended to limit service connection to diseases so diagnosed when the evidence warrants direct service connection.  The presumptive provisions of the statute and VA regulations implementing them are intended as liberalizations applicable when the evidence would not warrant service connection without their aid.  38 C.F.R. § 3.303(d).  

A disorder may be service connected if the evidence of record, regardless of its date, shows that the veteran had a chronic disorder in service or during an applicable presumptive period, and that the veteran still has such a disorder.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-95 (1997).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).

The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a 3-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303 at 308 (2007) (Observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record.  

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person. 38 C.F.R. § 3.159.  Lay evidence may be competent and sufficient to establish a diagnosis of a condition when:

(1) a layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer);

(2) the layperson is reporting a contemporaneous medical diagnosis, or;

(3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  

Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (where widow seeking service connection for cause of death of her husband, the Veteran, the Court holding that medical opinion not required to prove nexus between service connected mental disorder and drowning which caused Veteran's death).   

In ascertaining the competency of lay evidence, the Courts have generally held that a layperson is not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183 (1997).  In certain instances, however, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See, e.g., Barr v. Nicholson, 21 Vet. App. 303 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398 (1995) (flatfeet).  Laypersons have also been found to not be competent to provide evidence in more complex medical situations.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (concerning rheumatic fever).  

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses. 38 C.F.R. § 3.159(a)(1).

After determining the competency and credibility of evidence, the Board must then weigh its probative value.  In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant. Caluza v. Brown, 7 Vet. App. 498, 511-512 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence"). 

Bilateral Ankle Disorder

A service treatment record from August 1977 reflects that the Veteran had a right ankle sprain.  Another service examiner wrote in February 1978 that the Veteran sprained his right ankle playing basketball.

VA treatment records from November 1985 and January 1986 reflect that the Veteran had no acute physical problems.  Another VA treatment record from May 1987 contains the Veteran's complaints of migratory pains.

In November 2005, the Veteran remarked that he experienced pain and swelling in both of his ankles.

On VA examination in December 2005, the examiner commented on the history of ankle sprain shown during the Veteran's active duty.  The Veteran complained of pain and swelling in his ankles.  He was taking no medications, but he had used Ace bandages in the past.  The examiner indicated that on observation, the Veteran's ankles were normal in appearance.  Although the Veteran complained of discomfort when moving his ankles, the examiner indicated that the Veteran could move his ankles easily without any seeming problems.  The examiner found no evidence of swelling or tenderness.  The motor and sensory examination of the lower extremities was grossly normal.  Recent X-rays were noted to be essentially unremarkable.  The assessment given was bilateral ankle sprains with residuals.  The examiner opined that in the absence of better documentation of a chronic problem, he could not connect the episode in the service with the problems the Veteran was currently having without resort to unfounded speculation.

A private nursing assessment completed in September 2006 reflects that the Veteran had no musculoskeletal problems.

A VA radiological report from December 2006 reveals that the Veteran had a normal right ankle.  An X-ray of the left ankle revealed a small plantar calcaneal spur.  The interpreter indicated that no acute bony abnormality, fracture, dislocation, or significant arthritis was seen.

In February 2007, the Veteran remarked that he had pain, poor circulation, swelling, and disfigurement in his ankles.

In October 2007, the Veteran stated that he had sprained his ankles several times while in the military.  He said he experienced swelling, pain, and a spur on the bone.

In November 2008, the Veteran indicated that his ankles were hurt, disfigured, ached, and swollen from his time on active duty.

The primary evidence of record which addresses any connection between the Veteran's current bilateral ankle symptoms and his active duty appears to come from two general sources:  the Veteran, and the December 2005 VA examiner.

In this case, there is no indication that the Veteran has had any medical training.  As such, his statements are considered lay evidence.  The Veteran is competent to testify as to his experiencing pain in his ankles, as that symptom is readily identifiable through casual observation.  However, the Veteran's statements regarding a continuity of his symptoms since active duty are contradicted by the medical evidence of record.  Although the Veteran has stated that he has experienced bilateral ankle pain since his active duty, VA medical records from November 1985 and January 1986 reflect that the Veteran had no acute physical problems.  The Veteran has an extensive history of receiving medical treatment for psychiatric problems.  It is reasonable to conclude that if the Veteran indeed experienced a continuity of ankle problems dating from his time on active duty, he would have sought treatment for his ankles while he was undergoing psychiatric treatment.  However, as seen above, the treatment records affirmatively show that the Veteran did not have a continuity of bilateral ankle symptoms.  The Board finds that the medical records outweigh the Veteran's assertions, as the medical records were created by trained objective medical personnel in the course of providing medical care to the Veteran.  Concerning the Veteran's statements, the Board notes that personal interest may affect the credibility of the evidence.  See Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991).

Turning to the opinion of the December 2005 VA examiner, he opined that in the absence of better documentation of a chronic problem, he could not connect the episode of a sprained ankle in the service with the problems the Veteran was currently having without resort to unfounded speculation.  Although the VA examiner was unable to offer an opinion without resorting to speculation, the opinion is adequate because the VA examiner clearly considered all the procurable and assembled evidence, the duty to assist in developing the facts having been fulfilled, and reviewed the medical literature, so that the opinion reflects the limitations of knowledge in the medical community.  See Jones v. Shinseki, 23 Vet. App. 382, 388- 91 (2010) (The duty to assist does not require a VA physician to render an opinion beyond what may reasonably be concluded from the procurable medical evidence).  All available service treatment records and post-service medical records were of record; neither the Veteran nor his representative identified any other available medical documentation.  The December 2005 VA examiner's opinion is therefore evidence against the claim as entitlement to service connection, as service connection cannot be based on pure speculation under 38 C.F.R. § 3.102.

As the medical records outweigh the Veteran's contentions concerning a continuity of symptomatology, and the December 2005 VA examiner was unable to provide the necessary nexus between any present ankle symptoms and the Veteran's service, service connection for a bilateral ankle disorder is not warranted due to a lack of nexus between the current symptoms and active duty service.

Erectile Dysfunction

A service treatment record from August 1977 reflects that the Veteran had a positive urethral smear.  In September 1978, November 1978, and February 1979, the Veteran was diagnosed with gonorrhea.  A note from April 1979 shows that the Veteran experienced a white discharge but no painful ejaculation.  The Veteran was again diagnosed with gonorrhea in November 1979 and December 1979.  Service treatment records from May 1980, July 1980, July 1981, and May 1982 reflect that the Veteran had urethral discharges.

VA treatment records from November 1985 and January 1986 reflect that the Veteran had no acute physical problems.

In November 2005, the Veteran remarked that he had venereal disease many times while on active duty, and he said that venereal disease made it difficult for him to get an erection.

On VA examination in December 2005, it was noted that the Veteran had no significant incontinence.  The examiner commented on the Veteran's multiple episodes of gonorrhea and urinary tract problems while on active duty but indicated that he could find no evidence of any syphilis or evidence of any continuing problems other than the repetition of acute disease.  The examiner observed that the Veteran had a normal uncircumcised phallus with normal descended testicles.  There was no evidence of inguinal hernia.  Recent laboratory tests were essentially unremarkable for urinary tract infection.  The diagnosis given was history of recurrent urinary tract infections including cystitis, nonspecific urethritis, and gonorrhea with no obvious residuals at the present time; also with erectile dysfunction.  The examiner opined that the cause of the Veteran's erectile dysfunction was multiform, as the Veteran was taking a variety of medications including psychotropic medications, hypertensive medications, and a variety of other medications all of which have an implication on erectile dysfunction.  The examiner also noted the Veteran's history of schizophrenia.  The examiner concluded that he could find no obvious cause of the Veteran's erectile dysfunction and could not state that it was the result of problems with infections of venereal disease without resort to unfounded speculation.

A private nursing assessment completed in September 2006 reflects that the Veteran had no sexually transmitted diseases or other genitourinary problems.

A VA record from December 2006 reflects that X-rays of the Veteran's ankles taken a year previously were negative.  The note contains the Veteran's report of ankle pain.

In February 2007, the Veteran remarked that he could not achieve an erection.  He felt that his situation was due to multiple occurrences of sexually transmitted diseases while on active duty.

In November 2008, the Veteran recalled that he had venereal disease about 25 times while he was on active duty.  He said that he had difficulty getting aroused and had trouble pleasing his wife.

As with the ankle claim discussed above, the primary evidence of record which addresses any connection between the Veteran's current erectile dysfunction and his active duty appears to come from two general sources:  the Veteran, and the December 2005 VA examiner.

The Veteran is certainly competent to testify as to his experiencing erectile dysfunction, as that symptom is readily identifiable through casual observation.  However, as with the ankle claim analyzed above, the Veteran's statements regarding a continuity of his symptoms since active duty are contradicted by the medical evidence of record.  Although the Veteran has stated that he has experienced erectile dysfunction since his active duty, VA medical records from November 1985 and January 1986 reflect that the Veteran had no acute physical problems.  Additionally, the other medical records are negative for any signs or symptoms of erectile dysfunction.  As seen above, the treatment records affirmatively show that the Veteran did not have a continuity of erectile dysfunction symptoms.  The Board finds that the medical records outweigh the Veteran's assertions, as the medical records were created by trained objective medical personnel in the course of providing medical care to the Veteran.  Concerning the Veteran's statements, the Board notes that personal interest may affect the credibility of the evidence.  See Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991).

Turning to the opinion of the December 2005 VA examiner, he opined that the cause of the Veteran's erectile dysfunction was multiform, and he could not state that it was the result of problems with infections of venereal disease without resort to unfounded speculation.  He specifically mentioned multiple alternative etiologies for the Veteran's claimed erectile dysfunction.  Although the VA examiner was unable to offer an opinion without resorting to speculation, the opinion is adequate because the VA examiner clearly considered all the procurable and assembled evidence, the duty to assist in developing the facts having been fulfilled, and reviewed the medical literature, so that the opinion reflects the limitations of knowledge in the medical community.  See Jones v. Shinseki, 23 Vet. App. 382, 388- 91 (2010) (The duty to assist does not require a VA physician to render an opinion beyond what may reasonably be concluded from the procurable medical evidence).  The examiner considered all available medical documentation and explained the multiple possible etiologies for the Veteran's claimed erectile dysfunction.  The December 2005 VA examiner's opinion is therefore evidence against the claim as entitlement to service connection, as service connection cannot be based on pure speculation under 38 C.F.R. § 3.102.

As the medical records outweigh the Veteran's contentions concerning a continuity of symptomatology, and the December 2005 VA examiner was unable to provide the necessary nexus between any present erectile dysfunction and the Veteran's service, service connection for erectile dysfunction is not warranted due to a lack of nexus between the current symptoms and active duty service.

Dermatitis

A service treatment record dated June 1978 reflects that the Veteran had a rash under his throat.  A note from January 1980 reflects that the Veteran had a general body rash for three days.  In March 1981, a service examiner indicated that the Veteran had pityriasis rosea.  Another service examiner wrote in May 1981 that the Veteran had plague-like scaling over his body.  Another examiner observed scaling in December 1981.  A service examiner indicated in another December 1981 record that he doubted that the Veteran had tinea versicolor, but he might have eczema.  A January 1982 punch biopsy of a spot on the Veteran's left arm yielded a diagnosis of erythema annulare centrifugum.

VA treatment records from November 1985 and January 1986 reflect that the Veteran had no acute physical problems.

In November 2005, the Veteran remarked that he had pain and sores on his face in addition to a body rash.

A private treatment record from July 2000 reflects that the Veteran had dyshidrotic eczema.  In October 2001, the Veteran complained to the same examiner of excessive scaling and itching.  The assessment given was nonspecific rash or balanitis.

On VA examination in December 2005, the examiner commented on the Veteran's treatment for skin conditions while on active duty.  The examiner observed blistering and peeling of the feet bilaterally with hyperkeratotic plaques on the bilateral heels.  The examiner also noted that there was no erythema or scale that looked like tinea pedis.  The examiner gave diagnoses of pseudo folliculitis barbae, dyshidrotic eczema of the feet, and corns of the feet.  The examiner specified that there was no rash in the groin area.  The examiner remarked that the Veteran had a diagnosis of pityriasis rosea in the past, but indicated that pityriasis rosea is a self limiting condition that resolves in two to three months.  The examiner said that he found no evidence of a chronic body rash at that time.

A private nursing assessment completed in September 2006 reflects that the Veteran had no skin problems.

In February 2007, the Veteran remarked that he had a rash on his hands.

A VA treatment record from December 2007 reflects that the Veteran denied experiencing any rashes.

In October 2007, the Veteran stated that he had a rash all over his body as a result of training while on active duty.  He said he experienced irritation, flaky skin, pain, disfigurement, sores, and itchiness.

A VA treatment record from January 2008 reflects that the Veteran did not have a rash.

In November 2008, the Veteran indicated that he had a rash on his body that would come and go due to his time on active duty.  

At the outset, the Board recognizes that service connection has already been granted for pseudofolliculitis barbae, dyshidrotic eczema of the feet, and corns; the present appeal concerns entitlement to service connection for a rash other than those aforementioned disorders.

The Board finds that the present claim for service connection must fail, as the Veteran does not have a skin disorder other than pseudofolliculitis barbae, dyshidrotic eczema, or corns.  The Board has carefully considered the Veteran's current complaints of body rashes and finds that he is competent to testify as to what he is able to observe.  However, as the Veteran has not had medical training, he is not competent to differentiate between pseudofolliculitis barbae, dyshidrotic eczema, corns, and other specific skin diseases.  Making such a determination is a complex medical matter, and the Veteran is not competent to provide an opinion as to etiology in such cases.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007).

Conversely, the December 2005 VA examination was performed by a medical doctor.  The doctor reviewed and discussed the Veteran's military records.  A thorough examination was provided.  The examiner gave diagnoses of pseudofolliculitis barbae, dyshidrotic eczema, and corns.  The examiner specifically considered the Veteran's complaints and indicated that there was no evidence of a skin disorder other than the ones listed.  Additional medical reports from September 2006, December 2007, and January 2008 all indicate that the Veteran had no skin problems other than pseudofolliculitis barbae, dyshidrotic eczema, and corns.  The Board finds that these medical records outweigh the Veteran's contentions regarding his claimed skin disorder as they were created by trained medical personnel in the course of providing medical treatment.  Concerning the Veteran's statements, the Board notes that personal interest may affect the credibility of the evidence.  See Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991).

The Board emphasizes that Congress has specifically limited entitlement to service connection for disease or injury to cases where such incidents have resulted in disability.  See 38 U.S.C.A. § 1131; see also 38 C.F.R. § 3.310.  Thus, where, as here, medical evidence establishes that the Veteran does not have the claimed disability upon which to predicate a grant of service connection, there can be no valid claim for service connection.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  In the instant case, the claim for service connection for a rash of the body and hands, other than pseudofolliculitis barbae, dyshidrotic eczema of the feet, or corns must be denied, because the first essential criterion for a grant of service connection-evidence of a current disability upon which to predicate a grant of service connection-has not been met.

Conclusion

When all the evidence is assembled VA is then responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim in which case the claims are denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the evidence is against the claims.


ORDER

Service connection for a bilateral ankle disorder is denied.

Service connection for erectile dysfunction is denied.

Service connection for a rash of the body and hands, other than pseudofolliculitis barbae, dyshidrotic eczema of the feet, or corns is denied.




____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


